Citation Nr: 0025691	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  94-15 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities.  

2.  Entitlement to an initial schedular disability rating of 
30 percent from September 30, 1991 to January 22, 1997 for 
vascular (migraine) headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from April 1967 to 
April 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Waco Regional Office (RO) and 
currently the Nashville RO of the Department of Veterans 
Affairs (VA).  The case was last at the Board in January 
1999, when it was remanded to the RO for further development 
of the evidence.  

By rating action in November 1999, a 30 percent schedular 
disability rating was assigned the service-connected vascular 
headaches (formerly described as muscle tension headaches), 
effective January 22, 1997.  In December 1999, the appellant 
signified his agreement with the 30 percent level of 
disability, but indicated that the 30 percent schedular 
rating for his headaches should be effective from the date of 
claim in September 1991.  He also signified at that time his 
intention to continue the appeal concerning the issue of 
service connection for a bilateral knee disability.  


FINDING OF FACT

The claim seeking service connection for a bilateral knee 
disability is not plausible.  


CONCLUSION OF LAW

The claim seeking service connection for a bilateral knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Bilateral Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, arthritis 
may be presumed to have been incurred in service if it was 
manifested to a compensable (10 percent) degree within one 
year of the claimant's separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

The aforementioned factual basis may be established by 
medical evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b).  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

Of course, service connection can be granted for any disease 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not mere allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well grounded, no duty to 
assist the claimant in the development of the claim attaches 
to VA.  38 U.S.C.A. § 5107(a).  

The U. S. Court of Appeals for Veterans Claims (the Court) 
has held repeatedly that, in order for a claim seeking to 
establish service incurrence of a disability to be considered 
plausible, there must be competent evidence of a current 
disability; of incurrence of a disease or injury in service; 
and of a relationship or "nexus" between the current 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

Service connection can also be granted for any disability 
which is proximately due to, or the result of, a service-
connected disability.  38 C.F.R. § 3.310(a) (1999).  

In this case, the appellant is service connected for post-
traumatic stress disorder, rated 100 percent disabling, 
vascular headaches, rated 30 percent disabling, and bilateral 
hearing loss, rated zero percent disabling.  

The service medical records reflect one episode of knee 
trouble in service in October 1975 when the appellant 
complained of stiffness without pain in his right knee.  X-
ray studies were normal, the examination described an 
essentially normal knee, and no diagnosis was established.  
These complaints were not repeated over remaining years on 
active service, ending in April 1987.  Moreover, his lower 
extremities (including the knees) were clinically evaluated 
as normal on retirement physical examination in December 
1986.  

Postservice medical evidence indicates that the appellant 
currently has bilateral arthralgia (generalized joint pain) 
in both knees, which is really a symptom and not a diagnosis.  
Some postservice medical evidence suggests that he may 
currently have degenerative joint disease (arthritis) of both 
knees (although x-ray studies of the knees have never 
confirmed this) and possibly chondromalacia of both knees as 
well (although this condition could not be objectively 
demonstrated on the most recent VA medical examination in 
January 1997).  Neither chronic arthralgia, arthritis nor 
chondromalacia of the knees is shown by competent medical 
evidence to have been present in service, nor is arthritis 
shown to be present to a compensable degree within one year 
of his period of service.  On a VA psychiatric examination in 
May 1993, the appellant gave a medical history which included 
a torn medical meniscus in the right knee in 1988 (i.e., 
after service).  The VA orthopedic examiner in January 1997 
specifically indicated that the appellant's current knee 
problems were unrelated to the single incident of knee pain 
in service.  

The appellant contends that he injured his knees through 
excessive running in order to deal with the stress produced 
by his service-connected PTSD.  He has reportedly been forced 
to stop running due to increasing knee pain, beginning in 
about 1989.  On the other hand, VA medical examiners in April 
1992 and January 1997 have both suggested that the 
appellant's running may have aggravated, but did not cause, 
his knee pathology.  In either case, an individual may be 
motivated to run for all sorts of reasons, i.e., for 
recreation, to maintain health and control weight, etc.  
According to his own testimony at the August 1994 hearing 
(see transcript, p. 9), he initially began running in service 
in order to deal with certain stresses in his personal and 
professional life at that time (going through a divorce and 
up to "my ying-yang" in debt, trying to finish his degree, 
going to night school, got passed over for promotion, going 
to get kicked out of service, etc.), and not due to any 
expressed memories of Vietnam-related stressors.  He stated 
he ran, and ran, and kept running right up until about 1991.  

The Board has reviewed no competent medical evidence which 
indicates that there is any link between the appellant's 
running and his service-connected PTSD or suggesting that the 
running constituted a symptom of his PTSD; neither has any 
competent medical authority of record stated that the 
appellant's knee problems are proximately and directly due to 
his PTSD.  Without such medical evidence, the claim is not 
well grounded.  Unsupported by medical evidence, a claimant's 
personal belief, however sincere, cannot form the basis of a 
well-grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

ORDER

The appeal seeking service connection for a bilateral knee 
disability is denied.  


REMAND

Initial Schedular Rating for Vascular (Migraine) Headaches

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

The service-connected vascular (migraine), formerly muscular, 
headaches have always been evaluated under Diagnostic Code 
8100 of the Rating Schedule, which requires objective 
evidence of characteristic prostrating attacks occurring on 
an average of once a month over the last several months for a 
30 percent rating.  38 C.F.R. § 4.124a, code 8100 (1991-99).  
The appellant maintains that the frequency and severity of 
his headaches has always been the same and that he should be 
rated 30 percent disabling for this condition from his 
initial date of claim, September 30, 1991.  

The Board notes, however, that the appellant is now shown to 
have at least two distinct types of headaches.  In addition 
to his vascular (migraine) headaches, which are throbbing-
type headaches which can cause nausea and (rarely) vomiting, 
he also experiences less intense headaches, which appear to 
be related to analgesic abuse, on a frequency which varies 
from almost daily to weekly.  These headaches primarily 
affect the right head and neck, especially the right side of 
the face, causing tearing, flushing and eye pain.  The 
frequency of these headaches decreases dramatically when he 
discontinues his analgesic intake.  (See reports of VA 
neurological evaluations of the appellant dated in June 1999 
and January 1997.)  The appellant is reported in the evidence 
to take large doses of multiple analgesics for the pain he 
experiences in his knees as well as for his headaches, and he 
has admitted that he sometimes exceeds the recommended dosage 
and frequency when he takes this medication.  (See, e.g., 
appellant's letter to RO dated in June 1997.)  

The RO has pointed out that these analgesic rebound syndrome 
headaches are not related to service in any way as they are 
acute reactions to the appellant's overuse of analgesics.  
(See rating action and supplemental statement of the case 
dated in November 1999.)  The appellant has specifically 
disagreed with this RO determination in his written statement 
dated December 28, 1999.  He contends that all of his 
headaches should be service connected, regardless of type or 
cause.  Thus, a statement of the case is needed on the issue 
of entitlement to service connection for analgesic rebound 
syndrome headaches, thereby necessitating a remand.  
Manlincon v. West, 12 Vet. app. 238 (1999).  

The Board cannot tell from the present record whether, and to 
what extent, the frequency of the analgesic rebound headaches 
has been used in rating the appellant's service-connected 
migraine headaches.  This must be clarified before further 
appellate consideration would be appropriate.  Even if 
service connection is subsequently established for the 
appellant's analgesic rebound syndrome headaches, a separate 
rating would be needed for these headaches.  Furthermore, the 
issue of service connection for these analgesic rebound 
headaches is now inextricably intertwined with the matter of 
evaluating the service-connected migraine headaches; thus, 
the latter issue must be deferred until the former can be 
resolved.  Cf. Harris v. Derwinski, 1 Vet. app. 180 (1991).  

In the last remand, the Board suggested to the appellant that 
he document his uncorroborated and unsubstantiated complaints 
of frequent, prostrating headaches by seeking medical 
evaluation and treatment at a VA outpatient clinic at the 
onset of each such episode, or by other objective means such 
as statements by eyewitnesses, diary or calendar entries, 
etc.  He did not choose to follow this suggestion by the 
Board, so the current record still reflects no accurate and 
objective verification of the frequency of the prostrating 
attacks of his vascular headaches.  

The appellant is once again encouraged to follow the Board's 
prior suggestion.  He is further reminded that the duty to 
assist in the development of relevant evidence is not always 
a one-way street, and that he cannot passively wait for help 
from VA in developing the evidentiary record where he may or 
should have information that is essential in obtaining 
necessary evidence.  Cf. Wood  v. Derwinski, 1 Vet. App. 190 
(1991).  The Board notes that the rather extensive outpatient 
treatment records contained in the claims file reflect 
relatively few complaints of, or treatment for, headaches; 
under these circumstances, the Board is not prepared at this 
time to accept the appellant's self-serving, uncorroborated 
and unsubstantiated statements concerning the frequency of 
his prostrating headache attacks as the sole factual basis 
from which to base the schedular disability rating for his 
migraine headaches.  Some objective corroboration of his 
subjective complaints is needed for a compensable rating 
under this section of the Rating Schedule, and his 
cooperation in this matter is essential.  

Accordingly, for the reasons set forth above, this appeal is 
remanded for the following further action:  

1.  The RO should review the relevant 
evidence and reconsider the issue of 
entitlement to service connection for 
analgesic rebound syndrome headaches.  
Consideration of 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.301(c) &(d) concerning 
entitlement to service connection for the 
results of willful misconduct and/or the 
abuse of drugs, or of 38 C.F.R. § 3.303 
(b) concerning chronicity, may be 
warranted in this connection.  If the RO 
determination remains unfavorable to the 
appellant, then a statement of the case 
should be issued to the appellant and his 
representative.  If a timely substantive 
appeal is received in response to this 
statement of the case, the RO should 
proceed with procedural development for 
appellate review by the Board.  

2.  The appellant is again requested to 
furnish objective evidence concerning the 
frequency and severity of his migraine 
headaches, especially during the period 
from September 30, 1991 to January 22, 
1997.  This evidence may take the form of 
statements by eyewitnesses, diary or 
calendar entries, etc.  In the absence of 
such objective verification, the Board is 
currently inclined to accept the 
extensive outpatient treatment records 
already in the claims file as the more 
credible and objective evidence of the 
frequency of the appellant's prostrating 
headaches than his own uncorroborated 
statements on this subject.  The 
appellant should be accorded a reasonable 
period of time in which to comply with 
this request.  

3.  The RO should next review all of the 
relevant evidence in order to determine 
the proper schedular disability rating to 
be assigned the service-connected 
vascular (migraine) headaches from 
September 30, 1991 to January 22, 1997.  
The RO should take special care to ensure 
that only the frequency and severity of 
the service-connected vascular (migraine) 
headaches are considered in making this 
determination.  If service connection is 
later established for the appellant's 
analgesic rebound syndrome headaches, a 
separate rating would be needed for these 
headaches.  

If the benefits sought on appeal are not granted, the 
appellant and his representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the matter while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 



